Case 2:19-cv-10121-PSG-MAA Document 56 Filed 04/27/20 Page 1 of 5 Page ID #:493



   1

   2
       Kathryn S. Diemer, Esq.
   3   DIEMER & WEI, LLP
       55 S Market Street, Suite 1420
   4
       San Jose, California 95113
   5   Tel: (408) 971-6270
       E-mail: kdiemer@diemerwei.com
   6

   7   Jason R. Klinowski, Esq.
       (Pro Hac Vice Forthcoming)
   8
       WALLACE JORDAN RATLIFF
   9   & BRANDT LLC
       800 Shades Creek Parkway, Suite 400
  10
       Birmingham, Alabama 35209
  11   Tel: (205) 847-0371
       E-mail: jklinowski@wallacejordan.com
  12

  13   Attorneys for Sun Hong Foods, Inc.
  14
                          UNITED STATES DISTRICT COURT
  15
                         CENTRAL DISTRICT OF CALIFORNIA
  16

  17                                               Case No. 2:19-cv-10121-PSG (MAAx)
        SUN HONG FOODS, INC.,
  18

  19
                        Plaintiff,                     PLAINTIFF’S MOTION TO
                                                     EXTEND THE DEADLINE TO
  20          vs.                                    FILE AMENDED COMPLAINT

  21
        OUTSTANDING FOODS, INC.,                   Action Filed: 11/26/2019
  22    WILLIAM “BILL GLASER and
  23    DAVID “DAVE” ANDERSON, each
        individually, and DOES 1 through 10,
  24

  25                    Defendants.

  26
  27

  28


                                               1
Case 2:19-cv-10121-PSG-MAA Document 56 Filed 04/27/20 Page 2 of 5 Page ID #:494



   1        PLAINTIFF’S MOTION TO EXTEND THE DEADLINE TO FILE
   2                       AMENDED COMPLAINT

   3         After meeting and conferring with counsel for Defendants, Outstanding Foods,
   4
       Inc. (“Outstanding”), William “Bill” Glaser (“Glaser”), and David “Dave” Anderson
   5

   6   (“Anderson”) (collectively the “Defendants”), Plaintiff, Sun Hong Foods, Inc. (“Sun
   7   Hong”), by and through its undersigned counsel, respectfully submits the following
   8
       Motion to Extend the Deadline to file an Amended Complaint and states as follows:
   9

  10         1.     On November 26, 2019, Sun Hong filed its Complaint against
  11   Defendants, Outstanding Foods, Inc. (“Outstanding”), William “Bill” Glaser
  12
       (“Glaser”), and David “Dave” Anderson (“Anderson”) (collectively the
  13

  14   “Defendants”) [D.E. #1].
  15         2.     On December 18, 2019, Sun Hong obtained personal service on
  16
       Anderson. [D.E. # 9].
  17

  18         3.     On January 6, 2020, counsel for the Defendants accepted service on
  19
       behalf of Outstanding and Glaser, and the parties stipulated to a deadline of February
  20
       7, 2020 for all Defendants to respond to the Complaint [D.E. #11].
  21

  22         4.     On January 7, 2020, the Defendants answered the Complaint and filed
  23
       a Motion to Dismiss [D.E. ## 25 and 24].
  24
             5.     On March 9, 2020, Sun Hong Responded to the Defendants’ Motion to
  25

  26   Dismiss, and the Defendants replied to Sun Hong’s Response on March 16, 2020
  27
       [D.E. ##37 and 43].
  28


                                                  2
Case 2:19-cv-10121-PSG-MAA Document 56 Filed 04/27/20 Page 3 of 5 Page ID #:495



   1         6.     On March 26, 2020, the Court denied the Motion to Dismiss in part, but
   2
       granted the Motion to Dismiss in part relating to the sufficiency of allegations against
   3

   4   Anderson [D.E. # 47].

   5         7.      In its Order, the Court allowed Sun Hong to amend its Complaint by
   6
       April 27, 2020 [D.E. #47].
   7

   8         8.     On March 31, 2020, Sun Hong propounded discovery upon Outstanding
   9   Foods specifically regarding the allegations against Anderson and the basis for its
  10
       Amended Complaint, and requested that the Defendants respond to the Discovery by
  11

  12   April 20, 2020 if possible.
  13         9.     On April 3, 2020, the parties stipulated to set the deadline for the
  14
       Defendants to respond to the Amended Complaint until May 18, 2020.
  15

  16         10.    The Defendants did not respond to the Discovery by April 20, 2020 as
  17   Sun Hong requested.
  18
             11.    Pursuant to Fed. R. Civ. P 33(b)(2) and 34(b)(2)(a), the March 31, 2020
  19

  20   service date created a deadline of April 29, 2020 for Outstanding to respond to the
  21
       Discovery Sun Hong propounded.
  22
             12.    As such, Sun Hong’s deadline to file its Amended Complaint is before
  23

  24   Outstanding’s deadline to answer the Discovery, and Sun Hong’s amendments to its
  25
       Complaint are wholly dependent on Outstanding’s responses to the Discovery.
  26
             WHEREFORE, Sun Hong respectfully requests that this Honorable Court
  27

  28   enter an Order extending the deadline for Sun Hong to file an Amended Complaint

                                                  3
Case 2:19-cv-10121-PSG-MAA Document 56 Filed 04/27/20 Page 4 of 5 Page ID #:496



   1   until May 5, 2020.
   2
       Dated: April 27, 2020                      Respectfully submitted,
   3

   4   WALLACE JORDAN RATLIFF                     DIEMER & WEI, LLP
       & BRANDT LLC
   5                                              By: Kathryn S. Diemer, Esq.
   6   By: Jason R. Klinowski, Esq.                    Kathryn S. Diemer, Esq.
          Jason R. Klinowski, Esq.
   7     (Pro Hac Vice Forthcoming)               55 S Market Street, Suite 1420
                                                  San Jose, California 95113
   8   800 Shades Creek Parkway, Suite 400        Tel: (408) 971-6270
   9   Birmingham, Alabama 35209                  E-mail: kdiemer@diemerwei.com
       Tel: (205) 847-0371                        Local Counsel for Sun Hong, Inc.
  10   Fax: (205) 874-3287
  11   E-mail: jklinowski@wallacejordan.com
       Lead Counsel for Sun Hong, Inc.
  12

  13

  14

  15

  16

  17

  18

  19

  20
  21

  22

  23

  24

  25

  26
  27

  28


                                              4
Case 2:19-cv-10121-PSG-MAA Document 56 Filed 04/27/20 Page 5 of 5 Page ID #:497



   1                        CERTIFICATE OF CONFERENCE
   2
             I hereby certify that on April 27, 2020, counsel for Plaintiff Sun Hong, Inc.
   3   met and conferred with counsel for Defendants, Outstanding Foods, Inc., William
   4   “Bill” Glaser, and David “Dave” Anderson (collectively the “Defendants”)
       regarding the foregoing Motion to Extend the Deadline for Sun Hong to File an
   5   Amended Complaint. The parties were unable to reach a resolution which would
   6   eliminate the necessity of filing this motion.
   7

   8                                                 By: Kathryn S. Diemer, Esq.
                                                          Kathryn S. Diemer, Esq.
   9

  10                                                 Local Counsel for Sun Hong, Inc.
  11

  12

  13

  14

  15

  16

  17

  18

  19

  20
  21

  22

  23

  24

  25

  26
  27

  28


                                                 5
